Judgment, Supreme Court, New York County (Bernard Jackson, J.), rendered May 18, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant’s present objections to the testimony of the undercover officer concerning the respective functions of a "money man”, a "stash man”, and a "hand-to-hand man” in the street sale of narcotics are unpreserved, the only objection at trial being that the testimony was beyond the scope of cross-examination (CPL 470.05 [2]), and we decline to review in the interest of justice. If we were to consider these arguments in the interest of justice, we would find that the undercover officer had sufficient experience to qualify as an expert witness on the drug trade, and that the brief and limited testimony concerning street sales in general was admissible to explain why the "buy” money was not recovered (People v Ellsworth, 176 AD2d 127). We would also find that any error was harmless given the overwhelming evidence of guilt. Concur—Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.